DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is intended by “a notifier configured to notify a user of a warning”. Ordinarily, the notification of a problem is considered to be the warning.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “when a ratio of the first refrigerant is different from a suitable value, the ratio being determined from a first difference between a first temperature and a second temperature and from a second difference between a third temperature and a fourth temperature”.
Although claim 1 later recites what the temperatures are, the recitation of “a difference” instead of “the difference” between the first and second temperatures, and then between the third and 
The term "suitable" in claim 1 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  it is unclear what range of ratios is considered to be "suitable". This is especially unclear because "being determined from" does not specify what the ratio is; it does not clearly recite which element is to be in the numerator and which element is to be in the denominator. Because it is unclear what the ratio is, it is unclear what values are considered “suitable”.
Further regarding claim 1 and regarding claim 4, as recited in claim 4, the suitable value is “changeable by the user”. However, this appears to indicate that the “suitable” value actually refers to what is programmed into the controller, not to the ratio which is appropriate to the given installation and refrigerant. Because this is contrary to the usual and customary use of “suitable” in the recited context, it is further unclear what “suitable” is intended to mean.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Voorhees (US Patent No. 933,682) discloses an economizer tank which is not a heat exchanger and is positioned between the condenser and evaporators of a vapor compression refrigeration cycle, with control valves on all four lines attached to the tank. Zheng et al (US Patent Application Publication No. 2004/0093880) discloses a single economizer heat exchanger with a single expansion valve, and no reversibility of flow through the economizer. Matsuoka (US patent Application Publication No. 2004/0144111) discloses an economizer with a single control valve and capillary tube, and does not operate the economizer heat exchanger when the heat pump operation is reversed. Matsuoka et al (US Patent Application Publication No. 2004/0261447) discloses a combination separator or tank and heat 
Biagini (US Patent No. 4,700,549) discloses a refrigeration system using a non-azetropic mixture of refrigerants, which senses temperature and pressure and uses the sensed values to determine how much of each refrigerant is in the system, and therefore whether and how much additional refrigerant is needed (see abstract and figure). Biagini also discloses a low charge warning message in response to a low charge of either refrigerant (see column 3 lines 19-37). Bagiani does not disclose any bypass or branching of the refrigerant path.

The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art of record discloses the monitoring of multi-refrigerant systems with a warning or alert if the proportion of refrigerant is out of established bounds, and the prior art of record discloses many similar refrigeration systems using a single refrigerant each, the combination of the structure of the recited refrigeration systemmultiple refrigerants and an alert (or warning) when the ratio of refrigerants to each other is outside the target range, in a common system, is neither suggested nor disclosed by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763